

 
 
Exhibit 10.1
 

AGREEMENT
 
This Agreement (“Agreement”) is made this 9th day of June, 2010 (the “Effective
Date”), by and between Jeffrey D. Pinneo (“Executive”), an individual, and
Horizon Air Industries, Inc. (“Horizon”), a Washington corporation that is a
wholly owned subsidiary of Alaska Air Group, Inc. (“AAG”), a Delaware
corporation.
 
WHEREAS, Executive is presently the President & Chief Executive Officer of
Horizon.
 
WHEREAS, Horizon and Executive have mutually agreed to continue Executive’s
employment with Horizon on different terms and conditions as hereinafter set
forth and to provide for Executive’s retirement from employment with Horizon.
 
WHEREAS, this Agreement shall govern the employment relationship between
Executive and Horizon from and after the Effective Date and will supersede and
negate all previous agreements with respect to such relationship.
 
WHEREAS, Horizon and Executive both desire that Executive should provide
transition consulting services to Horizon for a period of time following his
retirement from Horizon.
 
NOW, THEREFORE, Horizon and Executive, in consideration of the covenants
undertaken and the releases below, enter into this Agreement:
 
1.           Employment; Retirement.
 
 
a.
Employment.  Horizon hereby employs Executive, and Executive agrees to serve, as
Horizon’s Executive Vice President/Strategic Projects for the period commencing
on the Effective Date and continuing through January 31, 2011 (the “Separation
Date”), on the terms and conditions expressly set forth in this
Agreement.  (Such period is referred to herein as the “Period of
Employment.”)  Executive will perform such duties as may be assigned from time
to time by the Board of Directors of Horizon or AAG’s Chief Executive Officer,
which relate to the business of Horizon, its subsidiaries, its affiliates, or
any business ventures in which Horizon, its subsidiaries or its parent
corporation may participate.  Executive will devote his productive time,
ability, attention and effort to Horizon's business and will serve its interests
during his employment by Horizon; provided, however, that Executive may devote
reasonable periods of time to (a) engaging in personal investment activities (b)
searching for other employment and (c) engaging in charitable or community
service activities, so long as none of the foregoing additional activities
materially interfere with Executive's duties to Horizon.

 
 
b.
Retirement.  Executive hereby irrevocably resigns (i) effective as of the
Effective Date, as the President & Chief Executive Officer of Horizon, and (ii)
effective as of the Separation Date, as Executive Vice President/Strategic
Projects of Horizon and as an officer, employee, member, manager, director and
in any other capacity with AAG, Horizon and each of their affiliates.  The
parties agree that Executive

 

 
 

--------------------------------------------------------------------------------

 

waives any right or claim to reinstatement as an employee of AAG or Horizon
after the Separation Date.  Executive shall have no further employment
relationship with AAG, Horizon or any of their affiliates after the Separation
Date.  On the Separation Date, Executive agrees that he shall confirm such
retirement by executing the letter attached as Exhibit A hereto and promptly
delivering such letter to the Chief Executive Officer of AAG.
 
2.           Compensation.  Horizon agrees to pay and Executive agrees to accept
in exchange for the services rendered hereunder by him during the Period of
Employment, the following compensation:
 
 
a.
Base Salary: Executive's base salary shall be at an annualized rate of $240,000
(the “Base Salary”), subject to any required tax withholding and all customary
payroll deductions.  Such annual Base Salary shall be paid in substantially
equal installments and at the same intervals as other officers of Horizon are
paid.

 
 
b.
Officers Supplemental Retirement Plan: Executive shall continue to participate
in the Alaska Air Group, Inc. 1995 Elected Officers Supplementary Retirement
Plan (“OSRP”), in accordance with the terms and conditions of the plan as in
effect from time to time.

 
 
c.
Benefits. Executive will be entitled to participate, subject to and in
accordance with applicable terms and conditions of each program, in fringe
benefit programs, including but not limited to, health, dental and vision
insurance, group life insurance, executive perquisite allowance, and such other
programs as shall be provided from time to time by Horizon for its officers
generally.

 
 
d.
Equity.  Executive shall not participate in any future equity grants or other
incentive awards.

 
3.           Separation Benefits.  In addition to any vested retirement benefits
to which Executive has contributed and/or Horizon has contributed on Executive’s
behalf, Horizon shall, subject to the conditions set forth in Section 3(f)
below, provide to Executive the following separation benefits on and following
the Separation Date:
 
 
a.
Separation Date Payments.  On the Separation Date, Executive will receive a lump
sum payment of $240,000, less applicable taxes and other withholdings.  The lump
sum payment shall be payable as soon as practicable after the Supplemental
Release Agreement referred to below becomes irrevocable in accordance with
applicable law and in all events not later than sixty (60) days following
Executive’s Separation from Service.  Executive will also receive a payment of
$50,000 less applicable taxes and other withholdings on each of the following
dates: March 31, 2011; June 30, 2011; September 30, 2011; and December 31,
2011.  As used herein, a “Separation from Service” occurs when Executive dies,
retires, or otherwise has a termination of employment with Horizon that
constitutes a “separation from service” within the meaning of

 

 
 

--------------------------------------------------------------------------------

 

Treasury Regulation Section 1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder.
 
 
b.
Performance-Based Pay Plan.  Executive will be eligible for a 2010
Performance-Based Pay (“PBP”) payout, if any, based on 2010 base wages earned
through December 31, 2010, with any such amount to be paid when PBP payments for
2010 are made to Horizon’s other executive officers generally.  Executive will
not be eligible to participate in the PBP for 2011.

 
 
c.
Travel Privileges.  Executive shall receive online travel privileges and Alaska
Airlines Boardroom privileges at the same level received by Executive while an
employee through January 31, 2011.  Following January 31, 2011, Executive,
Executive’s spouse, and his eligible dependents will receive Q1/A1 boarding
priority per Executive’s retired officer status.  Following January 31, 2011,
Executive and Executive’s spouse shall receive lifetime MVP Gold status and
lifetime Alaska Airlines Boardroom membership.

 
 
d.
Equity Awards.  The terms of each equity award will continue to apply to
Executive in his retiree status.

 
 
e.
Medical Coverage.  Unless and until Executive attains medical insurance
coverage, the Company will provide COBRA continuation coverage for as long as
Executive is eligible.  For the first 12 months of COBRA continuation (or for as
long as Executive is eligible, if less than 12 months), Executive will be
charged only the same monthly premium as an active full-time Horizon employee
would pay for the same plan and same level of coverage.  For the remainder of
the COBRA eligibility period, Executive will be charged the normal COBRA
premium.

 
 
f.
Conditions of Severance.  Notwithstanding any other provision herein, any
obligation of Horizon or any of its affiliates to Executive pursuant to this
Section 3 shall be subject to the condition precedent that Executive shall have
provided, upon or not later than five (5) days after the Separation Date,
Horizon with a valid, executed Supplemental Release Agreement in the form
attached hereto as Exhibit B (the “Supplemental Release Agreement”), and such
Supplemental Release Agreement shall have not been revoked by Executive pursuant
to any revocation rights afforded by applicable law.  In addition, if Executive
breaches any of his obligations set forth in this Agreement at any time, from
and after the date of such breach and not in any way in limitation of any right
or remedy otherwise available to Horizon, Executive will no longer be entitled
to, and Horizon will no longer be obligated to pay or provide any remaining
unpaid benefit pursuant to this Section 3 provided that, if Executive provides
the Supplemental Release Agreement contemplated by this Section 3(f), in no
event shall Executive be entitled to aggregate benefits pursuant to this Section
3 of less than $5,000, which amount the parties agree is good and adequate
consideration, in and of itself, for Executive’s release under the Supplemental
Release Agreement.

 

 
 

--------------------------------------------------------------------------------

 

4.           Agreement Inadmissible.  Neither this Agreement nor anything in
this Agreement shall be construed to be or shall be admissible in any proceeding
as evidence of or an admission by Horizon of any violation of its policies,
procedures, state or federal laws or regulations.  This Agreement may be
introduced, however, in any proceeding to enforce the Agreement.
 
5.           General Release and Covenant Not To Sue.  Except for those
obligations created by or arising out of this Agreement, Executive on behalf of
himself, his descendants, dependents, heirs, executors, administrators, assigns,
and successors, and each of them, hereby covenants not to sue and fully releases
and discharges Horizon, and its parent, subsidiaries and affiliates, past and
present, and each of them, as well as its and their trustees, directors,
officers, agents, attorneys, insurers, employees, stockholders, representatives,
assigns, and successors, past and present, and each of them, hereinafter
together and collectively referred to as “Releasees,” with respect to and from
any and all claims, wages, demands, rights, liens, agreements, contracts,
covenants, actions, suits, causes of action, obligations, debts, costs,
expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, and whether or not concealed or hidden, which
he now owns or holds or he has at any time heretofore owned or held or may in
the future hold as against said Releasees, including any claims arising out of
or in any way connected with his employment relationship with Horizon, or his
separation from the same, or any other transactions, occurrences, acts or
omissions or any loss, damage or injury whatever, known or unknown, suspected or
unsuspected, resulting from any act or omission by or on the part of said
Releasees, or any of them, committed or omitted prior to the date of this
Agreement including, without limiting the generality of the foregoing, any claim
under Title VII of the Civil Rights Act of 1964 (as amended), the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Family and Medical Leave Act of 1993 (the “FMLA”), the Washington Law Against
Discrimination, the Washington Age Discrimination Law, or any claim for
severance pay, bonus, sick leave, holiday pay, vacation pay, life insurance,
health or medical insurance or any other fringe benefit.  This release does not,
however, cover any claim that cannot be released as a matter of applicable
law.  Executive acknowledges and agrees that he has received any and all leave
and other benefits that he has been and is entitled to pursuant to FMLA.
 
6.           Release of Unknown Claims.  It is the intention of Executive in
executing this Agreement that the same shall be effective as a bar to each and
every claim, demand and cause of action hereinabove specified.  In furtherance
of this intention, Executive hereby expressly waives any and all rights and
benefits conferred upon him by any law, statute, or legal doctrine that would
otherwise prevent the release of unknown claims and expressly consents that this
Agreement shall be given full force and effect according to each and all of its
express terms and provisions, including those related to unknown and unsuspected
claims, demands and causes of action, if any, as well as those relating to any
other claims, demands and causes of action hereinabove specified.   Executive
acknowledges that he may hereafter discover claims or facts in addition to or
different from those which Executive now knows or believes to exist with respect
to the subject matter of this Agreement and which, if known or suspected at the
time of executing this Agreement, may have materially affected this
settlement.  Nevertheless, Executive hereby waives any right, claim or cause of
action that might arise as a result of such different or
 

 
 

--------------------------------------------------------------------------------

 

additional claims or facts.  Executive acknowledges that he understands the
significance and consequence of such release and waiver.
 
7.           Federal Age Discrimination in Employment Act Waiver and
Advisements.  Executive expressly acknowledges and agrees that, by entering into
this Agreement, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended (the
“ADEA”), which have arisen on or before the date of execution of this
Agreement.  Executive further expressly acknowledges and agrees that:
 
a.           In return for this Agreement, he will receive compensation beyond
that which he was already entitled to receive before entering into this
Agreement;
 
b.           He was orally advised by Horizon and is hereby advised in writing
by this Agreement to consult with an attorney before signing this Agreement;
 
c.           He was given a copy of this Agreement on May 24, 2010, and informed
that he had twenty one (21) days within which to consider this Agreement, and
that if he wished to execute this Agreement prior to the expiration of such
21-day period, he should execute the Acknowledgment and Waiver attached as
Exhibit C;
 
d.           He was informed that he has seven (7) days following the date of
execution of the Agreement in which to revoke the Agreement.
 
8.           Confidential and Proprietary Information.  Executive acknowledges
that by reason of his position with Horizon he is aware of and has been given
access to concepts, designs, processes, technologies, trade secrets, customer
lists, marketing plans, business plans, and other forms of confidential and
proprietary information, whether or not developed by Executive.  Executive
agrees promptly to return all related documents, data and other materials of
whatever nature.  Executive further represents that he has held all such
information confidential and will continue to do so, and that he will not use
such information and relationships for any business (which term herein includes
a partnership, firm, corporation or any other entity) without the prior written
consent of Horizon.
 
9.           Non-Solicitation.  Executive shall not, during the Period of
Employment and for a period of twelve (12) months following the Separation Date,
directly or indirectly solicit, influence or entice, or attempt to solicit,
influence or entice, any employee or consultant of Horizon to cease his or her
relationship with Horizon or solicit, influence, entice or in any way divert any
customer, distributor, partner, joint venture partner or supplier of Horizon to
do business or in any way become associated with any Competitor (as defined
below).
 
10.           Cooperation with Investigations.  Nothing in this Agreement
limits, restricts or precludes either Horizon or Executive from cooperating with
any governmental agency in the performance of its investigative or other lawful
duties.  Further, Executive agrees to cooperate fully with Horizon, including
but not limited to the prosecution or defense of any civil or criminal action or
other legal proceedings in which Horizon determines that Executive has relevant
information or knowledge.  Such cooperation shall include, without limitation,
communicating with representatives (including attorneys) for Horizon, providing
truthful
 

 
 

--------------------------------------------------------------------------------

 

testimony in oral or written form, preparing for such testimony with attorneys
for Horizon, and reviewing documents in connection with such communications or
preparations; provided, however, that the foregoing shall not be deemed to
require Executive to waive any Fifth Amendment or other privilege with respect
to events that occurred during Executive’s tenure at Horizon.
 
11.           Full Payment of Compensation Due and Owing.  Executive agrees that
the payments described in Sections 2 through 3 above are the sole and exclusive
compensation to which he is entitled from Horizon or any other of the Releasees,
and acknowledges that the payments described in said paragraphs fully satisfy
any salary, wages, bonuses, accrued vacation, commissions, severance benefits,
and any and all other benefits due to Executive.
 
12.           Non-Competition.  Executive agrees that he will not, directly or
indirectly, during the Period of Employment and for a period of twelve (12)
months after the Separation Date, be employed by, consult with or otherwise
perform services for, own, manage, operate, join, control or participate in the
ownership, management, operation or control of or be connected with, in any
manner, any Competitor. A “Competitor” shall include, Frontier Airline Holdings,
Jet Blue Airways Corporation, Southwest Airlines Corporation, Allegiant Travel
Company, Virgin America, West Jet, UAL Corporation, SkyWest, and any of their
affiliates.
 
13.           No Assignments.  Executive warrants and represents that he has not
heretofore assigned or transferred to any person not a party to this Agreement
any released matter or any part or portion thereof and shall defend, indemnify
and hold harmless Releasees from and against any claim (including the payment of
attorneys’ fees and costs actually incurred whether or not litigation is
commenced) based on or in connection with or arising out of any such assignment
or transfer made, purported or claimed.
 
14.           No Disparagement.  Executive agrees that he shall not make any
disparaging, uncomplimentary or negative remarks about AAG, Alaska Airlines or
Horizon, or the products, business affairs or employees of AAG, Alaska Airlines
or Horizon.
 
15.           End of Employment Relationship.  Executive and Horizon acknowledge
that any employment relationship between them shall terminate on the Separation
Date, and that they will have no continuing contractual relationship except as
expressly provided in this Agreement and the Consulting Agreement.  Executive
acknowledges that the Change of Control Agreement between Executive and AAG
dated February 14, 2008 shall terminate on the Effective Date.
 
16.           Taxes.  Executive agrees that he shall be exclusively liable for
the payment of all federal and state taxes which may be due as the result of the
consideration received herein and hereby represents that he shall make payments
on such taxes at the time and in the amount required of him.  In addition,
Executive hereby agrees fully to defend, indemnify and hold harmless Releasees
and each of them from payment of taxes, interest and/or penalties that are
required of them by any government agency at any time as the result of payment
of the consideration set forth herein.
 
17.           Entire Agreement.  This instrument (including the attached
exhibits) constitutes and contains the entire agreement and final understanding
concerning Executive’s employment,
 

 
 

--------------------------------------------------------------------------------

 

voluntary retirement from the same and the other subject matters addressed
herein between the parties.  It is intended by the parties as a complete and
exclusive statement of the terms of their agreement.  It supersedes and replaces
all prior negotiations and all agreements proposed or otherwise, whether written
or oral, concerning the subject matters hereof.  Any representation, promise or
agreement not specifically included in this Agreement shall not be binding upon
or enforceable against either party.  This is a fully integrated agreement.
 
18.           Revocation.  Either Executive or Horizon may revoke this Agreement
in its entirety during the seven (7) days following execution of the Agreement
by Executive.  Any revocation of the Agreement must be in writing and
hand-delivered during the revocation period.  This Agreement will become
effective and enforceable seven (7) days following execution by Executive,
unless it is revoked during the seven-day period.  If so revoked during such
period, this Agreement shall be null and void in its entirety.
 
19.           Severability and Survivorship.  If any provision of this Agreement
or the application thereof is held invalid, such invalidity shall not affect
other provisions or applications of the Agreement which can be given effect
without the invalid provisions or applications and to this end the provisions of
this Agreement are declared to be severable.  This agreement shall be binding
upon a successor or assignor of Horizon in the event of a merger or acquisition.
 
20.           Washington Law Governs.  This Agreement shall be deemed to have
been executed and delivered within the State of Washington, and the rights and
obligations of the parties hereunder shall be construed and enforced in
accordance with, and governed by, the laws of the State of Washington without
regard to principles of conflict of laws.
 
21.           Execution in Counterparts.  This Agreement may be executed in
counterparts, and each counterpart, when executed, shall have the efficacy of a
signed original.  Photographic copies of such signed counterparts may be used in
lieu of the originals for any purpose.
 
22.           Binding Arbitration of Disputes.  Any dispute or controversy
between Executive, on the one hand, and Horizon (or any other Releasee), on the
other hand, in any way arising out of, related to, or connected with this
Agreement or the subject matter thereof, or otherwise in any way arising out of,
related to, or connected with Executive’s employment with Horizon or the
conclusion of Executive’s employment with Horizon, shall be resolved through
final and binding arbitration before an arbitrator in King County,
Washington.  The arbitrator shall be selected by mutual agreement of the
parties; if none, then by striking from a panel of seven arbitrators provided by
the American Arbitration Association.  By entering into this agreement to
arbitrate, the parties voluntarily waive any right to have covered disputes
decided by a court of law and/or jury. In the event of such arbitration, the
prevailing party shall be entitled to recover all reasonable costs and expenses
incurred by such party in connection therewith, including attorneys’ fees.  The
nonprevailing party shall also be solely responsible for all costs of the
arbitration, including, but not limited to, the arbitrator’s fees, court
reporter fees, and any and all other administrative costs of the arbitration,
and promptly shall reimburse the prevailing party for any portion of such costs
previously paid by the prevailing party.  Any dispute as to the reasonableness
of costs and expenses shall be determined by the arbitrator.
 

 
 

--------------------------------------------------------------------------------

 

Except as may be necessary to enter judgment upon the award or to the extent
required by applicable law, all claims, defenses and proceedings (including,
without limiting the generality of the foregoing, the existence of the
controversy and the fact that there is an arbitration proceeding) shall be
treated in a confidential manner by the arbitrator, the parties and their
counsel, and each of their agents, and employees and all others acting on behalf
of or in concert with them.  Without limiting the generality of the foregoing,
no one shall divulge to any third party or person not directly involved in the
arbitration the contents of the pleadings, papers, orders, hearings, trials, or
awards in the arbitration, except as may be necessary to enter judgment upon an
award as required by applicable law.  Any court proceedings relating to the
arbitration hereunder, including, without limiting the generality of the
foregoing, to prevent or compel arbitration or to confirm, correct, vacate or
otherwise enforce an arbitration award, shall be filed under seal with the
court, to the extent permitted by law.
 
23.           Notice.  All notices given hereunder (except for notices of
revocation pursuant to Section 7(d) or 18 above) shall be given in writing,
shall specifically refer to this Agreement, and shall be personally delivered or
sent by telecopy or other electronic facsimile transmission or by registered or
certified mail, return receipt requested, at the address set forth below or at
such other address as may hereafter be designated by notice given in compliance
with the terms hereof.
 
                      If to Executive:                                Jeffrey D.
Pinneo
****
****
 
 

If to Horizon:
Alaska Air Group, Inc.

 
Attn: Chief Executive Officer

 
19300 International Blvd.

 
Seattle, WA 98188

 
 
Fax: (206) 392-5807

 
           If notice is mailed, such notice shall be effective upon mailing, or
if notice is personally delivered or sent by telecopy or other electronic
facsimile transmission, it shall be effective upon receipt.
 
24.           Limitations on Waiver.  No waiver of any breach of any term or
provision of this Agreement shall be construed to be, or shall be, a waiver of
any other breach of this Agreement.  No waiver shall be binding unless in
writing and signed by the party waiving the breach.
 
25.           Legal Counsel.  Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice.  Executive agrees and
acknowledges that he has read and understands this Agreement, is entering into
it freely and voluntarily, and has been advised to seek counsel prior to
entering into this Agreement and has had ample opportunity to do so.
 
26.           Section 409A.
 

 
 

--------------------------------------------------------------------------------

 

 
a.
It is intended that any amounts payable under this Agreement shall either be
exempt from or comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) (“Code Section 409A”)
so as not to subject Executive to payment of any additional tax, penalty or
interest imposed under Code Section 409A.  The provisions of this Agreement
shall be construed and interpreted to avoid the imputation of any such
additional tax, penalty or interest under Code Section 409A yet preserve (to the
nearest extent reasonably possible) the intended benefit payable to Executive.

 
 
b.
To the extent that any benefits pursuant to Section 2 or Section 3 are taxable
to Executive, any reimbursement payment due to Executive pursuant to any such
provision shall be paid to Executive on or before the last day of Executive’s
taxable year following the taxable year in which the related expense was
incurred.  Any benefits and reimbursements pursuant to Section 2 or Section 3
are not subject to liquidation or exchange for another benefit and the amount of
such benefits and reimbursements that Executive receives in one taxable year
shall not affect the amount of such benefits or reimbursements that Executive
receives in any other taxable year.

 
I have read the foregoing Agreement and I accept and agree to the provisions it
contains and hereby execute it voluntarily with full understanding of its
consequences.
 
I declare under penalty of perjury under the laws of the State of Washington
that the foregoing is true and correct.
 
EXECUTED this 9th day of June, 2010, at King County, Washington.
 
/s/ Jeffrey D. Pinneo
Jeffrey D. Pinneo
 


 
EXECUTED this 9th day of June, 2010, at King County, Washington.
 


/s/ William S. Ayer
Alaska Air Group, Inc.
By William S. Ayer
      Chairman, Board of Directors

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Date: __________________






William S. Ayer
Chairman and Chief Executive Officer
Alaska Air Group, Inc.
19300 International Blvd.
Seattle, Washington  98188


Dear Bill:


This is to advise you that, effective January 31, 2011, I hereby retire from my
position as Executive Vice President/Strategic Projects and any other capacity
with Horizon Air Industries, Inc. and each of its affiliates.




Sincerely,




Jeffrey D. Pinneo

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
SUPPLEMENTAL RELEASE




1.           Release.  Jeffrey D. Pinneo, (the “Executive”), on behalf of
himself, his descendants, dependents, heirs, executors, administrators, assigns,
and successors, and each of them, hereby covenants not to sue and fully releases
and discharges Horizon Air Industries, Inc. (“Horizon”), and its parent,
subsidiaries and affiliates, past and present, and each of them, as well as its
and their trustees, directors, officers, agents, attorneys, insurers, employees,
stockholders, representatives, assigns, and successors, past and present, and
each of them, hereinafter together and collectively referred to as “Releasees,”
with respect to and from any and all claims, wages, demands, rights, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
debts, costs, expenses, attorneys’ fees, damages, judgments, orders and
liabilities of whatever kind or nature in law, equity or otherwise, whether now
known or unknown, suspected or unsuspected, and whether or not concealed or
hidden, which he now owns or holds or he has at any time heretofore owned or
held or may in the future hold as against said Releasees, including any claims
arising out of or in any way connected with his employment relationship with
Horizon, or his separation from the same, or any other transactions,
occurrences, acts or omissions or any loss, damage or injury whatever, known or
unknown, suspected or unsuspected, resulting from any act or omission by or on
the part of said Releasees, or any of them, committed or omitted prior to the
date of this Agreement including, without limiting the generality of the
foregoing, any claim under Title VII of the Civil Rights Act of 1964 (as
amended), the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993 (the “FMLA”), the
Washington Law Against Discrimination, the Washington Age Discrimination Law, or
any claim for severance pay, bonus, sick leave, holiday pay, vacation pay, life
insurance, health or medical insurance or any other fringe benefit; provided,
however, that the foregoing release does not apply to any obligation of the
Company and its subsidiaries to the Executive pursuant to any of the following:
(1) the Agreement between the Executive and the Company dated as of June 9, 2010
(the “Retirement Agreement”) or the related Consulting Agreement between the
Executive and the Company attached thereto; (2) any equity-based awards
previously granted by the Company to the Executive, to the extent that such
awards continue after the termination of the Executive’s employment with the
Company in accordance with the applicable terms of such awards; (3) any right to
indemnification that Executive may have pursuant to the Bylaws or Certificate of
Incorporation of the Company or under any written indemnification agreement with
the Company or under applicable state law with respect to any loss, damages or
expenses (including but not limited to attorneys’ fees to the extent otherwise
provided) that the Executive may in the future incur with respect to his service
as an employee, officer or director of the Company; (4) with respect to any
rights that the Executive may have to insurance coverage for such losses,
damages or expenses under any directors and officers liability insurance policy
of the Company; (5) any rights to continued medical or dental coverage that the
Executive may have under the Consolidated Omnibus Budget Reconciliation Act; or
(6) any rights to payment of the Executive’s accrued and vested benefits (if
any) that Executive may have under a retirement plan sponsored or maintained by
the Company that is intended to qualify under Section 401(a) of the Internal
Revenue Code of 1986, as amended.  This release does not, however, cover any
claim that cannot be released as a matter
 

 
 

--------------------------------------------------------------------------------

 

of applicable law.  Executive acknowledges and agrees that he has received any
and all leave and other benefits that he has been and is entitled to pursuant to
FMLA.
 
2.           Release of Unknown Claims.  It is the intention of Executive in
executing this Agreement that the same shall be effective as a bar to each and
every claim, demand and cause of action hereinabove specified.  In furtherance
of this intention, Executive hereby expressly waives any and all rights and
benefits conferred upon him by any law, statute, or legal doctrine that would
otherwise prevent the release of unknown claims and expressly consents that this
Agreement shall be given full force and effect according to each and all of its
express terms and provisions, including those related to unknown and unsuspected
claims, demands and causes of action, if any, as well as those relating to any
other claims, demands and causes of action hereinabove specified.   Executive
acknowledges that he may hereafter discover claims or facts in addition to or
different from those which Executive now knows or believes to exist with respect
to the subject matter of this Agreement and which, if known or suspected at the
time of executing this Agreement, may have materially affected this
settlement.  Nevertheless, Executive hereby waives any right, claim or cause of
action that might arise as a result of such different or additional claims or
facts.  Executive acknowledges that he understands the significance and
consequence of such release and waiver.
 
3.           Federal Age Discrimination in Employment Act Waiver and
Advisements.  Executive expressly acknowledges and agrees that, by entering into
this Agreement, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended (the
“ADEA”), which have arisen on or before the date of execution of this
Agreement.  Executive further expressly acknowledges and agrees that:
 
(a)           In return for this Agreement, the Executive will receive
consideration beyond that which he was already entitled to receive before
entering into this Agreement;
 
(b)           The Executive is hereby advised in writing by this Agreement to
consult with an attorney before signing this Agreement;
 
(c)           The Executive has voluntarily chosen to enter into this Agreement
and has not been forced or pressured in any way to sign it;
 
(d)           The Executive was given a copy of this Agreement on [____________]
and informed that he had twenty-one (21) days within which to consider the
Agreement and that if he wished to execute this Agreement prior to expiration of
such 21-day period, he should execute the Acknowledgement and Waiver attached
hereto as Exhibit B-1;
 
(e)           Nothing in this Agreement prevents or precludes the Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs from doing so, unless specifically authorized by federal law; and
 
(f)           The Executive was informed that he has seven (7) days following
the date of execution of this Agreement in which to revoke this Agreement, and
this Agreement will become null and void if the Executive elects revocation
during that time.  Any revocation must be in writing and must be received by the
Company during the seven-day revocation period.  In
 
the event that the Executive exercises his right of revocation, neither the
Company nor the Executive will have any obligations under this Agreement.
 
4.           No Transferred Claims.  The Executive warrants and represents that
the Executive has not heretofore assigned or transferred to any person not a
party to this Agreement any released matter or any part or portion thereof and
he shall defend, indemnify and hold the Company and each of its affiliates
harmless from and against any claim (including the payment of attorneys’ fees
and costs actually incurred whether or not litigation is commenced) based on or
in connection with or arising out of any such assignment or transfer made,
purported or claimed.
 
5.           Miscellaneous.  The following provisions shall apply for purposes
of this Agreement:
 
(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Washington, without reference to principles of
conflict of laws.  The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.  This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.
 
(b)            The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
 
(c)           The Executive’s or the Company’s failure to insist on strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right the Executive or the Company may have hereunder,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.
 
(d)           This Agreement may be executed in counterparts, each of which
counterparts shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
[Remainder of page intentionally left blank]
 

 
 

--------------------------------------------------------------------------------

 



The undersigned have read and understand the consequences of this Agreement and
voluntarily sign it.  The undersigned declare under penalty of perjury under the
laws of the State of Washington that the foregoing is true and correct.


EXECUTED this 9th day of June 2010, at King County, Washington.


           /s/ Jeffrey D.
Pinneo                                                      
Jeffrey D. Pinneo




EXECUTED this 9th day of June 2010, at King County, Washington.




_____/s/ William S. Ayer     ________
Alaska Air Group, Inc.
By William S. Ayer,
      Chairman, Board of Directors





 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-1


ACKNOWLEDGMENT AND WAIVER




I, _____________, hereby acknowledge that I was given 21 days to consider the
foregoing Supplemental Release Agreement and voluntarily chose to sign the
Supplemental Release Agreement prior to the expiration of the 21-day period.
 
I declare under penalty of perjury under the laws of the State of Washington
that the foregoing is true and correct.
 
EXECUTED this ___ day of ____________ 20__, at ___________ County, _________.
 
                                                                

Jeffrey D. Pinneo




 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
ACKNOWLEDGEMENT AND WAIVER


I, ____________________, hereby acknowledge that I was given twenty one (21)
days to consider the foregoing Agreement (the “Agreement”) and voluntarily chose
to sign the Agreement prior to the expiration of the 21-day period.


I declare under penalty of perjury under the laws of the State of Washington
that the foregoing is true and correct.




           EXECUTED this _____ day of ________, 2010, at King County,
Washington.
 
_____________________________
Jeffrey D. Pinneo
 


 





 
 

--------------------------------------------------------------------------------

 
